Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 9/16/2020 have been reviewed and are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "non-conductive support member” in line 2 in claim 20 is a relative term which renders the claim indefinite.  The term "non-conductive support member" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of conduction to be “non-conductive”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The applicant argues (9/16/2020, p. 7) that the term requires the inability to conduct electricity at a measurable level.  It is noted that this definition is indefinite as it depends on the relative sensitivity of the measurement tool.  Measurement tools have a wide ranging sensitivity and there is no way to discern what is measurable as there is no way to discern what tool is being used.

Claim 22 recites the limitation "the supports" in line 2.  There is insufficient antecedent basis for this limitation in the claim and only one support member has been previously claimed in claims 20 and 21. It will be interpreted to be the same “a plurality of the support members”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallory et al. (US 2010/0175392). 
Regarding claim 1, Mallory discloses a heat transfer system (1300,1200,100), comprising a plurality of modules (1365, 1265, 140, see Figs. 1A, 1B, 12, 13) arranged in a stack (p. 3 para. 30, Figs. 1A, 1B, 13), each of the modules (1365, 1265, 140) comprising an electrocaloric element (130, 240, 1240) comprising an electrocaloric film (132, 1230), a first electrode on a first side of the electrocaloric film (one of 134, 1240, as seen in Figs. 1A, 1B, 12 and 13), and a second electrode on a second side of the electrocaloric film (one of 134, 1240', 
Regarding claim 2, Mallory discloses the first electrical bus element (positive flow as shown in Fig. 1B, interconnection of 150 elements) is electrically connected to at least one other electrical bus of another electrocaloric element in the stack at the same polarity as said first electrical bus (where Fig. 1B shows the alternating current between the electrode connections for the electricity to flow), and the second electrical bus element (negative flow as shown in Fig. 1B, interconnection of 150 elements) is electrically connected to at least one other electrical bus of another electrocaloric element in the stack at the same polarity as said second electrical bus (where Fig. 1B shows the alternating current between the electrode connections for the electricity to flow).
Regarding claim 3, Mallory discloses the first or second electrical bus (interconnections of 150 elements) is electrically connected to an electrical bus of an adjacent electrocaloric element (130, 1240) in the stack at the same polarity as said first or second electrical bus (interconnections of 150 elements with positive and negative polarity as shown in Fig. 1B).

Regarding claim 8, Mallory discloses the first and second electrical bus elements (interconnections of 150) are disposed along opposite edges of the electrocaloric element (130, 1240, where the connections to 150 are on opposite sides or edges of the 130 layer).
Regarding claim 26, Mallory discloses the first and second electrodes (130) each comprise a metalized layer (142, 146, para. 31) deposited on the electrocaloric film (one of 134, 1240, as seen in Figs. 1A, 1B, 12 and 13).
Regarding claim 28, Mallory discloses assembling repeating units (13651-5) of said modules (1365) in a stack configuration (as shown in Fig. 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mallory et al. (US 2010/0175392) and in view of Tomimatsu et al. (US 2013/0255279).
Regarding claim 9, Mallory does not specifically disclose the first electrode extends from the first electrical bus element along the first side of the electrocaloric film to a position physically separated from the second electrical bus element, and the second electrode extends from the second electrical bus element along the second side of the electrocaloric film to a position physically separated from the first electrical bus element.
Tomimatsu teaches the first electrode (3A, Fig. 6) extends from the first electrical bus element (top connections of 12) along the first side of the magnetocaloric film (2 of Tomimatsu, one of 134, 1240, as seen in Figs. 1A, 1B, 12 and 13 of Mallory) to a position physically separated (opposite sides of refrigeration device and therefore physically separated) from the second electrical bus element (bottom connections of 12), and the second electrode (3B, Fig. 6) extends from the second electrical bus element (bottom connections of 12) along the second side (bottom as shown in Fig. 6) of the magnetocaloric film (2 of Tomimatsu, one of 134, 1240, as seen in Figs. 1A, 1B, 12 and 13 of Mallory) to a position physically separated from the first electrical bus element (opposite sides of refrigeration device and therefore physically separated). 
Therefore, it would have been obvious at the time of the effective filing of the application to combine the heat transfer system of Mallory with having the first electrode extends from the first electrical bus element along the first side of the film to a position physically separated from the second electrical bus element, and the second electrode extends from the second electrical bus element along the second side of the film to a position physically separated from the first electrical bus element, as taught by Tomimatsu for the purpose of providing an alternative 
Regarding claim 27, Mallory discloses a first thermal flow path (through 1375x) between the fluid flow path and a heat sink (cold reservoir, as shown in Fig. 4, para. 61) a second thermal flow path (another of 1375x) between the fluid flow path and a heat source (hot reservoir, as shown in Fig. 4, para. 61); and control (connected to 150) electrical current (as shown in Figs. 4 and 8) to the electrodes (130) and to selectively direct transfer of heat energy from the fluid flow path in thermal communication with electrocaloric element (130, 240, 1240) to the heat sink (as shown in Fig. 4) along the first thermal flow path or from the heat source to the fluid flow path in thermal communication with the electrocaloric element along the second thermal flow path (as shown in Fig. 8).
However, Mallory does not specifically disclose a controller.
Tomimatsu teaches a controller (switch 14).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the heat transfer system of Mallory with having a controller, as taught by Tomimatsu for the purpose of providing or removing voltage to the electrocaloric film (para. 64).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mallory et al. (US 2010/0175392) and in view of Saito et al. (US 2015/0033763).
Regarding claim 20, Mallory does not explicitly disclose said plurality of modules further comprise an electrically non-conductive support member connected to the electrocaloric element, as it does not specify the housing requirements of the heat transfer system.
Saito teaches said plurality of modules further comprise a support member (110, para. 38, with the low thermal conductivity, which is suggestive of electrically non-conductive materials) connected to at least one of a plurality of electrically driven thermal elements (130 of Saito).  While the thermal elements of Saito are magnetocaloric elements and not electrocaloric 
Regarding claim 21, Mallory does not explicitly disclose the support member includes header spaces at opposing ends of the electrocaloric elements in fluid communication with the fluid flow path, as it does not specify the housing requirements of the heat transfer system.
Saito teaches the support member (110) includes header spaces (space between 110 entrance and 130, Fig. 8) at opposing ends of a plurality of magnetocaloric elements (left and right sides of 130 within 110, shown in Fig. 8, one of 134, 1240, as seen in Figs. 1A, 1B, 12 and 13 of Mallory) in fluid communication with the fluid flow path (formed through 130).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the heat transfer system of Mallory with having the support member includes header spaces at opposing ends of the electrocaloric elements in fluid communication with the fluid flow path, as taught by Saito, for the purpose of distributing fluid through the electrocaloric elements and delivering the flow of the heat transfer fluid through the heat transfer system (para. 85-Saito). 

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mallory et al. (US 2010/0175392), in view of Saito et al. (US 2015/0033763), and in further view of Tomimatsu et al. (US 2013/0255279).

Saito teaches the support members (110) form an enclosure within which a plurality of magnetocaloric elements (left and right sides of 130 within 110, shown in Fig. 8) are disposed.  
Further, Tomimatsu teaches spacer elements (5).
Therefore, it would have been obvious at the time of the effective filing of the application to provide to the heat transfer system of Mallory supports to form an enclosure within which the electrocaloric elements (of Mallory) are disposed for the purpose of providing housing for the heat transfer system (para. 38) and to provide the spacer elements, as taught by Tomimatsu, for the purpose of providing empty space between the electrocaloric elements (of Mallory) and permit movement of the elements (paras. 39-41). The empty space between the electrocaloric elements allows the flow through all of the electrocaloric elements and therefore providing as much surface area and therefore cooling as possible through the heat transfer system.

Response to Arguments
Applicant's arguments filed 9/16/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments (p. 8 para. 1) that “a bus element is a type of electrical connection which has key features such as a structural component and heat dissipation characteristics”. However, the definition of an electrical bus element (i.e. a busbar from merriam-webster.com) is “a system of electrical conductors in a generating or receiving station on which power is concentrated for distribution”. Therefore, the allegation that the claimed bus element requires heat dissipation characteristics is unsupported. Further, the specification does not provide further clarification on the alleged features and the allegation of the applicant does not provide clarification on what structure is required by the claim but lacking in the prior art. Therefore the argument is unpersuasive.

Applicant argues (p. 8 para 5 – p. 9 para. 5) that Saito is concerned with a magnetic refrigeration device and does not disclose an electrocaloric film in any form. However, Mallory already teaches an electrocaloric film and is modified by Saito to further include a support member with low thermal conductivity and therefore a non-conductive material as shown in Saito and therefore, Saito is relied on to teach the support members and header to house elements. The fact that Saito teaches magnetocaloric materials does not denigrate the usefulness of the support members and header. The teachings of Saito are suggestive as Saito teaches stacked electrically driven heat pump elements and teaches a low thermally conductive housing. Therefore the argument is unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER J HUDDLE whose telephone number is (571)272-9089.  The examiner can normally be reached on M-Th 7 am - 4 pm, First Friday 7 am - 3 pm, and second Friday off.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEATHER J HUDDLE/Examiner, Art Unit 3763                                                                                                                                                                                             
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763